DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Breast cancer as the “HER2-epxressing cancer” and trastuzumab emtansine as the “existing anti-HER2 drug” in the reply filed on 3/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 42, 46-47 and 60-64 are withdrawn from consideration as being drawn to the non-elected species.
	Claims 37-41, 43-45, 48-59 and 65-72 are currently under consideration.

Priority
	Applicant’s claim for foreign priority documents JP2016-199341, JP 2017-097589 and JP 2017-172814 is acknowledged.  Certified copies of said documents are of record in the instant application.  It is noted that applicant has not provided certified translations of these Japanese documents.



Information Disclosure Statement
	The IDSs filed 3/16/19, 3/21/19, 4/4/19, 5/2/19 and 5/22/2020 have been considered and initialed copies of the PTO-1449s are enclosed.

Abstract
The abstract of the disclosure is objected to because it contains a sequence with no sequence identifier (i.e. SEQ ID NO: 5 is missing).  Correction is required.  See MPEP § 608.01(b).

Specification
 The substitute specification filed 7/18/19 has been entered and the amendment to the specification filed 11/13/2020 has been entered.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See page 79.
The disclosure is objected to because of the following informalities: The brief description of Figure 5 is missing a description of panels a and b.
Appropriate correction is required.



Claim Objections
Claims 37-41, 43-45, 48-59 and 65-72 are objected to because of the following informalities:  They contain non-elected subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claims 37-41, 43-45, 48-59 and 65-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


    PNG
    media_image1.png
    15
    588
    media_image1.png
    Greyscale
 DX) ("GGFG" disclosed as SEQ ID NO: 5) renders the claim confusing because the placement of the parenthesis and its content imply that the content is the name of the compound.  The content in the parenthesis is not the name of the compound.  The Examiner suggests moving the parenthesis to directly after “GGFG” and limiting the content in the parenthesis to --(SEQ ID NO: 5)--.





Claims 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 39 states that the “resistance or refractoriness is resistant or refractoriness intrinsic to the cancer independently of treatment with the existing anti-HER2 drug”.  However, claim 37 states that the cancer has “resistance or refractoriness to an existing anti-HER2 drug”.  Claim 39 does not further limit claim 37 because claim 39 is directed to treating cancers wherein the cancer is resistant or refractory independent of the existing anti-HER2 drug treatment, but claim 37 requires that the cancer be resistant or refractory to the existing anti-HER2 drug.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 37-38, 40-41, 43-45, 48-51, 57-59, 65-70 and 72 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) (see bottom of second column on page 5106 for publication date).
The instant set of claims are being examined as if the priority date is 10/5/17 because the foreign priority documents are in Japanese and certified translations have not been provided.  Simply providing the certified translations will not overcome this 
This reference discloses the use of antibody drug conjugate DS-8201a for the treatment of T-DM1 (aka trastuzumab emtansine) -insensitive HER2-positive cancers and low HER2-expressing cancers (abstract, pages 5103-5105, Figure 5, discussion and entire reference).  DS-8201a is composed of trastuzumab (which is the same antibody as applicant’s claims 50 and 51) conjugated through the same succinimid-3-yl-N- containing linker as applicant’s to exatecan wherein the drug to antibody ratio (DAR) is 7.7 (page 5098, second column, first paragraph, Figure 1).  In “the PDX models, DS-8201a showed potent antitumor activity against T-DM1 primary insensitive cancers” (page 5106, first column, first full paragraph).  The data suggests that DS-8201a can be used in “T-DM-1-refractory breast cancer and HER2 positive patient, but also in immunohistochemical (IHC) 1+and 2+/FISH-negative patient for whom current HER-2 targeting therapies are ineffective” (p. 5098, box in first column) and “is effective not only against breast cancer, but many types of HER2-expressing cancers, including in T-DM-1 refractory and low HER-2 expressing cancers” (page 5106, second column, last line).  The HER2 positive breast cancer patients as defined as IHC3+ or IHC2+ or IHC1+ and IHC2+/FISH-negative (p. 5106, first column, lines 10+) or IHC2+/FISH positive (Figure 5B).  DS-8021a was administered every three weeks (p. 5105, second column, line 17).  It is the Examiner’s position that T-DM1 insensitive cancer reads on T-DM1 resistant cancer.


Claim(s) 37-38, 40-41, 43-45, 48-59, 65-66, 68, 70 and 72 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tamura et al, Annals of Oncology, 27(Supplement 6): vi552, 2016 as evidenced by Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) (see bottom of second column on page 5106 for publication date).
The instant set of claims are being examined as if the priority date is 10/5/17 because the foreign priority documents are in Japanese and certified translations have not been provided.  Simply providing the certified translations may not overcome this rejection because, even if the claimed subject matter has priority to 10/7/16, the above reference may have a publication date which is prior to 10/7/16.  The Examiner could not determine the exact publication date.  Since this is applicant’s work, the Examiner is requesting applicant provide the exact publication date.
This reference discloses a Phase 1 clinical study of the use of antibody drug conjugate DS-8201a for the treatment of T-DM1 (aka trastuzumab emtansine) -resistant HER2-positive cancers and low HER2-expressing cancers breast cancer patients (first column of abstract).  As evidenced by Figure 1 in Ogitani et al, DS-8201a is composed of trastuzumab (which is the same antibody as applicant’s claims 50 and 51) conjugated through the same succinimid-3-yl-N- containing linker as applicant’s to exatecan.  Tamura et al discloses that the drug to antibody ratio (DAR) is 7-8 (first column of abstract). The reference discloses the amount of DS-8201a administered ranges from 0.8-8 mg/kg and also discloses a specific dose of 6.4 mg/kg tri-weekly (abstract, second column, second and third paragraphs).  The breast cancer patients used in this study .




Claim(s) 37-41, 43-45, 48-59, 65-66, 68 and 70-72 is/are rejected under 35 U.S.C. 102a1 as being anticipated by NCT02564900 (first posted 10/1/2015) in view of Tamura et al, Annals of Oncology, 27(Supplement 6): vi552, 2016, Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) (see bottom of second column on page 5106 for publication date) and Appendix A.
NCT02564900 discloses the treatment of trastuzumab emtansine (T-DM1) treating HER2 overexpressing breast cancer, HER2 low expressing breast cancer and HER2 expressing breast cancer using DS-8021a and cancers which are refractory to or intolerable with standard treatments (reads on any standard treatment and is not limited to treatment with existing anti-HER2 drug T-DM1 (thus meeting the limitation of claim 39)) or for which no standard treatment is available (page 3 under “Experimental: Part2 Dose expansion”, page 8 (part 1, 2a, 2c and 2e) and entire reference).  DS-8201a is composed of trastuzumab (which is the same antibody as applicant’s claims 50 and 51) conjugated through the same succinimid-3-yl-N- containing linker as applicant’s to exatecan wherein the drug to antibody ratio (DAR) is 7.7 (Ogitani et al, page 5098, second column, first paragraph, Figure 1).  

With respect to the dosing and immunohistochemical (IHC) scores, Tamara et al discloses that their abstract is directed to NCT02564900 (second column, 4th paragraph) and thus, Tamara is disclosing what was inherently done in NCT02564900. Thus, the dosings of Tamara were the dosing used in NCT02564900.  Therefore, the dosing used in NCT02564900 were 0.8-8 mg/kg and a specific dose of 6.4 mg/kg tri-weekly.  Similarly, the breast cancer patient population in NCT02564900 would be IHC3+ and IHC1+ patients.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 37-38, 40-41, 43-45, 48-59, 65-66, 68, 70 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al, Annals of Oncology, 27(Supplement 6): vi552, 2016 in view of Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) (see bottom of second column on page 5106 for publication date), Pedersen et al US 8609095 and Bryant US 8591897.
The instant set of claims are being examined as if the priority date is 10/5/17 because the foreign priority documents are in Japanese and certified translations have not been provided.  Simply providing the certified translations may not overcome this rejection because, assuming the claimed subject matter has priority to 10/7/16, the above reference may have a publication date which is prior to 10/7/16.  The Examiner could not determine the exact publication date.  Since this is applicant’s work, the Examiner is requesting applicant to provide the exact publication date.
Tamara et al discloses a Phase 1 clinical study of the use of antibody drug conjugate DS-8201a for the treatment of T-DM1 (aka trastuzumab emtansine) -resistant HER2-positive cancers and low HER2-expressing cancers breast cancer patients (first column of abstract).  In Figure 1, Ogitani et al, DS-8201a is composed of trastuzumab (which is the same antibody as applicant’s claims 50 and 51) conjugated through the same succinimid-3-yl-N- containing linker as applicant’s to exatecan.  Tamura et al discloses that the drug to antibody ratio (DAR) is 7-8 (first column of abstract). The 
The only different, if any, is the specific dose of 5.4 mg/kg and 7.4 mg/kg.
Dose determination of anti-HER2 antibodies are within the purview of those skilled in the art.  For example, Pedersen et al the dose of anti-HER2 antibodies depend on a variety of factors include condition to be treated, patient age, sex and weight (col. 53, lines 40+) and the doses range from 1-20 mg/kg with specific dosages of 3, 4, 5 mg/kg and that doses can be increased of increased by the doctor (col. 54, lines 5+).  Bryant discloses that naiot-HER2 antibodies can be administered in dosages of 1-20 mg/kg, 2-12 mg/kg with specific dosages of 2, 6, 8 and 12 mg/kg (col. 59, lines 23+).  Thus, the prior art shows that dosages of anti-Her2 antibodies are within the purview of those skilled in the art.
Thus, since Pedersen et al and Bryant show that dosages of anti-Her2 antibodies are within the purview of those skilled in the art and since the primary reference discloses a narrow range of 0.8-8 mg/kg and a specific dose of 6.4 mg/kg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dose of the conjugate.  In addition to optimization being supported by Pedersen et al and Bryant, MPEP 2144.05 (II) states that ““[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 .




Claim(s) 37-41, 43-45, 48-59, 65-66, 68 and 70-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02564900 (first posted 10/1/2015) in view of Tamura et al, Annals of Oncology, 27(Supplement 6): vi552, 2016, Ogitani et al Clin. Cancer Res. Vol. 22(20) p. 5097 (published online on March 29, 2016) (see bottom of second column on page 5106 for publication date), Appendix A, Pedersen et al US 8609095 and Bryant US 8591897.
NCT02564900 discloses the treatment of trastuzumab emtansine (T-DM1) treating HER2 overexpressing breast cancer, HER2 low expressing breast cancer and HER2 expressing breast cancer using DS-8021a and cancers which are refractory to or intolerable with standard treatments (reads on any standard treatment and is not limited to treatment with existing anti-HER2 drug T-DM1 (thus meeting the limitation of claim 39)) or for which no standard treatment is available (page 3 under “Experimental: Part2 Dose expansion”, page 8 (part 1, 2a, 2c and 2e) and entire reference).  DS-8201a is composed of trastuzumab (which is the same antibody as applicant’s claims 50 and 51) conjugated through the same succinimid-3-yl-N- containing linker as applicant’s to exatecan wherein the drug to antibody ratio (DAR) is 7.7 (Ogitani et al, page 5098, th paragraph) and thus, Tamara is disclosing what was done in NCT02564900. Thus, the dosings of Tamara were the dosing used in NCT02564900.  Therefore, the dosing used in NCT02564900 were 0.8-8 mg/kg and a specific dose of 6.4 mg/kg tri-weekly.  Similarly, the breast cancer patient population in NCT02564900 would be IHC3+ and IHC1+ patients.
The only different, if any, is the specific dose of 5.4 mg/kg and 7.4 mg/kg.
Dose determination of anti-HER2 antibodies are within the purview of those skilled in the art.  For example, Pedersen et al the dose of anti-HER2 antibodies depend on a variety of factors include condition to be treated, patient age, sex and weight (col. 53, lines 40+) and the doses range from 1-20 mg/kg with specific dosages of 3, 4, 5 mg/kg and that doses can be increased of increased by the doctor (col. 54, lines 5+).  Bryant discloses that naiot-HER2 antibodies can be administered in dosages of 1-20 mg/kg, 2-12 mg/kg with specific dosages of 2, 6, 8 and 12 mg/kg (col. 59, lines 23+).  Thus, the prior art shows that dosages of anti-Her2 antibodies are within the purview of those skilled in the art.
Thus, since Pedersen et al and Bryant show that dosages of anti-HER2 antibodies are within the purview of those skilled in the art and since the primary In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Thus, in view of Pedersen et al, Bryant and the MPEP, it is clear that optimization is within the purview of those skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Sheela J. Huff/Primary Examiner, Art Unit 1643